IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           May 26, 2010
                                    No. 09-11017 c/w
                                     No. 09-11019                          Lyle W. Cayce
                                   Summary Calendar                             Clerk


UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

DONALD RAY VANDERBILT,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                        for the Northern District of Texas
                              USDC No. 1:98-CR-67-2
                              USDC No. 1:09-CR-43-1


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Donald Ray
Vanderbilt has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967). Vanderbilt has not filed a
response. Our independent review of the record and counsel’s brief discloses no
nonfrivolous issue for appeal.          Accordingly, counsel’s motion for leave to



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 09-11017
                              c/w No. 09-11019

withdraw is GRANTED, counsel is excused from further responsibilities herein,
and the APPEALS ARE DISMISSED. See 5TH CIR. R. 42.2.




                                     2